Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madjar (US 9346607) in view of Oilar (US 5005717). 
Re claim 1, Madjar discloses a pump operated straw and container apparatus (figs. 1 and 3) comprising: 
a vessel body (body of 1) having a vessel bottom side (8), a vessel sidewall (sidewall of 2, 6, 8), and a vessel top side (3, fig. 2B) defining a vessel inside (interior of 2, 6, 8; see fig. 3), and 
a straw aperture (5) extending through to the vessel inside, the vessel inside being configured to hold a fluid (col.4, ln 56-57); 
a straw (4) coupled to the vessel body, the straw having a pump end (adjacent 14) coupled within the vessel inside, a flexible straw body (body of 4, col. 5, ln 25-26) extending through the straw aperture (5; fig. 30, and a mouth end (above lid 3); and 
a pump (24) coupled to the vessel body, the pump being coupled within the vessel inside (see figs. 3-4) and being in fluid communication with the straw (via 14).
Madjar does not teach the vessel top side 3 having a fill aperture, a cap coupled to the vessel body, the cap being selectively engageable within the fill aperture. 
Oilar teaches a beverage cup (fig. 1) the vessel top side 18 having a fill aperture (opening at 18; see fig. 2), a cap 14 coupled to the vessel body, the cap being selectively engageable within the fill aperture (via threads 34; col. 4, ln 39-40).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madjar to incorporate the teachings of Oilar to provide the vessel top side with a fill aperture, a cap coupled to the vessel body, the cap being selectively engageable within the fill aperture. Doing so would make filling the container simpler and more convenient as it require removing less component, i.e. only the fill cap.

Re claim 5, Madjar teaches the pump having a battery (27), the battery being coupled within a battery compartment (26) of the vessel bottom side (see fig. 4, Madjar), the battery compartment having a selectively engageable compartment cover (Madjar, “removable battery cover” col. 6, ln 22).

Re claim 10, Madjar, as modified, teaches the cap having a pair of hemispherical depressions (Oilar, 54) defining a twist bar (52, Oilar) extending across a diameter of the cap (see fig. 1, Oilar). 

Claim 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Madjar (US 9346607) in view of Oilar (US 5005717), further in view of Moore (US 20110011823). 
Re claim 12, Madjar teaches the top side 3 selectively engageable with vessel sidewall but fails to teach the vessel top side being threaded. 
Moore teaches the vessel top side (Moore 210, fig. 5) being threadably (Moore 235) engageable with the vessel sidewall (at 520, Moore).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madjar to incorporate the teachings of Moore to provide a threading connection between top side 3 and sidewall 2. Doing so would improve the connection between top side and sidewall, since threaded connection is more secured than a snap-on connection. 

Claims 2, 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madjar (US 9346607) in view of Oilar (US 5005717), further in view of
Richardson (US 9828982).
Re claims 2-3 and 7, Madjar, as modified, does not teach the apparatus further comprising a mouthpiece coupled to the mouth end of the straw (claim 2), the pump having an activation switch coupled to the mouthpiece (claim 3), the mouthpiece having a cylindrical portion and a tapered portion (claim 7).
Richardson teaches a personal hydration assembly (figs. 1 and 5) with a drinking tube 38 having a mouthpiece 50 coupled to the mouth end (adjacent 50) of the tube, and a pump 24 having an activation switch 48 coupled to the mouthpiece (see fig. 5), the mouthpiece having a cylindrical portion and a tapered portion (see fig. 5). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madjar to incorporate the teachings of Richardson to provide a mouthpiece coupled to the mouth end of the straw (claim 2), the pump having an activation switch coupled to the mouthpiece (claim 3), the mouthpiece having a cylindrical portion and a tapered portion (claim 7). Doing so would provide for additional convenience when user’s hands are otherwise occupied or not able, as suggested by Richardson in column 5, lines 37-40. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madjar (US 9346607) in view of Oilar (US 5005717), further in view of Neyhart (US 20200060458).
Re claim 4, Madjar, as modified, does not teach a clip coupled to the straw body, the clip being configured to attach to a user's shirt.
Neyhart teaches a drink system having a clip 17 coupled to the straw body 14 (fig. 2), the clip being configured to attach straw 14 to a member (shown in fig. 14A), and therefore is physically configured to attach to a user's shirt.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madjar to incorporate the teachings of Neyhart to provide a clip coupled to the straw body, the clip being configured to attach to a user's shirt. Doing so would provide for better support for the straw positioning relative to the user, as suggested by Neyhart in Abstract.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madjar (US 9346607) in view of Oilar (US 5005717), further in view of Lux (US 20170022042).
Re claim 6, Madjar, as modified, teaches the pump including a pump portion 24 but does not teach a filter portion.
	Lux teaches a pump hydration system (fig. 1) and indicates that a filter may be connected before or after the pump (par. 18). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madjar to incorporate the teachings of Lux to provide a filter portion. Doing so would provide for cleaner drinking water. 

Claim 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madjar (US 9346607) in view of Oilar (US 5005717), further in view of Hooks (US 20180362221). 
Re claims 8-9, Madjar, as modified, does not teach a handle coupled to the vessel body, the handle being pivotably coupled to the vessel top side, the vessel top side having a handle recession around half the perimeter, the handle being semicircular and conforming to the handle recession (claim 9).
	Hooks teaches a drink container vessel 12, 16 having a handle 18 coupled to the vessel body, the handle being pivotably coupled to the vessel top side (par. 28, figs. 1 and 4), the vessel top side having a handle recession 82 around half the perimeter (see fig. 4), the handle being semicircular and conforming to the handle recession (see figs. 1 and 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madjar to incorporate the teachings of Hooks to provide a handle coupled to the vessel body, the handle being pivotably coupled to the vessel top side, the vessel top side having a handle recession around half the perimeter, the handle being semicircular and conforming to the handle recession (claim 9). Doing so would provide for additional convenience by allowing the container to be hung up during storage, or simply hooked to user’s finger(s) to reduce fatigue.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madjar (US 9346607) in view of Oilar (US 5005717), further in view of Hiner (US 20140131372).
Re claim 11, Madjar teaches the vessel sidewall having an inset portion (narrower portion below 3, fig. 1, Madjar), but Madjar does not teach a cylindrical vessel cover being coupled to the inset portion of the vessel sidewall and conforming to the vessel bottom side and the vessel top side. 
Hiner teaches a drink bottle side wall having an inset/narrower portion at dt (fig. 2) and a cylindrical vessel cover 1 coupled to the inset portion of the vessel sidewall and conforming to the vessel bottom side (bottom of the bottle) and the vessel top side (portion above line dt). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madjar to incorporate the teachings of Hiner to provide a cylindrical vessel cover being coupled to the inset portion of the vessel sidewall and conforming to the vessel bottom side and the vessel top side. Doing so would provide insulation to maintain desired temperature of the beverage and provide comfort to the person carrying the beverage, as taught by Hiner in paragraph 3. 

Allowable Subject Matter
Claim 13 is allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior arts include Madjar (US 9346607), Oilar (US 5005717), Moore (US 20110011823), Richardson (US 9828982), Neyhart (US 20200060458), Lux (US 20170022042), Hooks (US 20180362221), Hiner (US 20140131372). Combining all 8 references to meet all limitations of claim 13 appear to be unreasonable hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752